                      Case 1:21-cv-00496-ALC Document 8 Filed 02/17/21 Page 1 of 2



                                                                                                February 17, 2021




                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                             BRITTANY J. FINDER
Corporation Counsel                             100 CHURCH STREET                        Labor and Employment Law Division
                                                NEW YORK, NY 10007                                     phone: (212) 356-0890
                                                                                                          fax: (212) 356-2439
                                                                                                  email: bfinder@law.nyc.gov


                                                                     February 16, 2021

         Via ECF
         Hon. Andrew L. Carter, Jr.
         United States District Court
         Southern District of New York
         40 Foley Square, Room 435
         New York, NY 10007

                         Re: Jason Holloway v. Dermot F. Shea
                             Civil Action No.: 21-CV-00496-ALC
                             Law Dept. No.: 2021-003288

         Dear Judge Carter:

                          I am the Assistant Corporation Counsel in the Office of James E. Johnson,
         Corporation Counsel of the City of New York, assigned to represent Defendant, Dermot F. Shea,
         sued in his official capacity as the Commissioner of the New York City Police Department, in
         the above-referenced matter. In accord with Rule 1.D of Your Honor’s Individual Practices, I
         write to respectfully request that the time for Defendant to respond to the Complaint be extended
         from February 17, 2021, to April 5, 2021. This is Defendant’s first request for an extension of
         time. The extension of time is requested so this Office may adequately investigate the
         allegations made in the Complaint and prepare a proper response. Plaintiff consents to the
         requested 45-day extension. The requested extension will not affect any other scheduled dates in
         this litigation.

                         For the reasons set forth above, Defendant respectfully requests that the time to
         respond to the Complaint be extended until April 5, 2021. I apologize for the delay in making
         this request. I was out of the office until today owing to furlough leave and the federal holiday
         yesterday. I thank the Court for its consideration of this request.



                                                                     Respectfully submitted,

                                                                     /s/
                                                                     Brittany J. Finder
                                                                     Assistant Corporation Counsel
                 February 17, 2021
        Case 1:21-cv-00496-ALC Document 8 Filed 02/17/21 Page 2 of 2




cc:   All attorneys of record (via ECF)




                                          -2-
